Citation Nr: 0510102	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-30 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty in the Army from May 1944 
to September 1945.  He died in March 2003, and the appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 RO decision which denied service 
connection for the cause of the veteran's death, which the 
appellant claims in order to establish eligibility for 
dependency and indemnity compensation (DIC), and which also 
denied a claim for dependents' educational assistance under 
38 U.S.C. Chapter 35.  

In the judgment of the Board, there is a further VA duty to 
assist the appellant in developing evidence pertinent to her 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  Therefore, this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death, along with educational assistance benefits 
under 38 U.S.C. Chapter 35.  The veteran's death certificate 
shows that the immediate cause of his death in March 2003 was 
a myocardial infarction, due to or as a consequence of 
chronic obstructive pulmonary disease.  The death certificate 
further indicates that an autopsy was not performed, and that 
at the time of his death the veteran was an inpatient at 
Ridgeview Health Care Center in Jasper, Alabama.

At the time of the veteran's death, service connection was in 
effect for depressive reaction (formerly anxiety state).  The 
veteran had been service-connected for this condition since 
October 1945, and had been in receipt of a total (100 
percent) rating for the condition since October 1996.  He had 
no other service-connected disabilities at the time of his 
death.

The Board notes that upon review of the claims file, the 
appellant has identified medical treatment records pertaining 
to the veteran which have not been associated with the claims 
file.  She has indicated that he received treatment at the 
Tuscaloosa and Birmingham VA Medical Centers for "many 
years."  Very few outpatient treatment records are currently 
in the file, although such records are within the 
constructive possession of VA.  The appellant has also filled 
out an authorization and consent form to obtain treatment 
records from a private physician, Dr. Jerry V. Mosley.  Such 
records have not been associated with the claims file, and it 
does not appear that the RO has attempted to obtain them.  
Such should be accomplished prior to further adjudication of 
the claims.

Additionally, there are no terminal hospital records from 
Ridgeview Health Care Center for the time period immediately 
preceding the veteran's death on March 21, 2003.  It does not 
appear that the RO has attempted to obtain these records, and 
such should be accomplished as part of the VA's duty to 
assist the appellant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the appellant 
and request that she provide information 
as to all treatment of the veteran after 
his separation from service including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information the RO should obtain any 
records not already associated with the 
claims folder, to specifically include 
but not limited to treatment records from 
the Tuscaloosa and Birmingham VA Medical 
Centers (complete outpatient treatment 
and hospitalization records) and Dr. 
Jerry V. Mosley.

2.  The RO should obtain the veteran's 
terminal report of hospitalization from 
Ridgeview Health Care Center in Jasper, 
Alabama.

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


	                  
_________________________________________________
MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




